PELHAM, P. J
(1, 2) Charge No. 1 refused to the defendant could have been taken by the jury to mean, in effect, that if the defendant could not have retreated without inconvenience to himself, there was no duty upon him to retreat. This is not the law. If there is a reasonable mode of escape open to the party attacked, or threatened with attack, that will not increase his danger, real or apparent, he must, if he can in the exercise of reasonable prudence, avail himself of it, and avoid the combat, even though it should incur some inconvenience.—Springfield v. State, 96 Ala. 81, 11 South. 250, 38 Am. St. Rep. 85. The charge is also faulty in failing to hypothesize the defendant’s honest belief that he was in imminent peril.—Andrews v. State, 159 Ala. 14, 48 South. 858; Turner v. State, 160 Ala. 40, 49 South. 828.
We have discussed the only matter insisted upon in brief of counsel as constituting error, and have examined the entire record and discover no error.
Affirmed.